Citation Nr: 0303990	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture at T6-T7 with degenerative arthritis and 
chronic pain, currently evaluated as 20 percent disabling, to 
include entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from June 17, 1952 to March 
30, 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by which 
the RO confirmed and continued a 20 percent disability rating 
for residuals of a fracture at T6-T7, with degenerative 
changes and chronic pain, and denied entitlement to a total 
disability rating based on individual unemployability (TDIU).  
In the absence of a perfected appeal as to the issue of 
entitlement to TDIU, that issue is not presently before the 
Board.

By his statements, the veteran has raised the issue of 
entitlement to an extraschedular disability rating pursuant 
to 38 C.F.R. § 3.321(b) for his thoracic spine disorder.  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  
Therefore, the claim before the Board has been 
recharacterized as shown above in order to include this 
issue.

The Board notes that the veteran's initial local hearing 
request was withdrawn by letter dated in June 2001.  
Additionally, by letter dated in January 2003, the veteran 
confirmed that he did not wish to have a hearing before the 
Board. 


FINDINGS OF FACT

1.  The veteran's service-connected thoracic spine condition 
is manifested by complaints of pain, limitation of motion, 
pain on motion, and deformity (kyphosis).

2.  The veteran does not have ankylosis of the thoracic spine 
or degenerative disc disease of the thoracic spine.  He is 
not bedridden, nor does he use leg braces or a neck brace.

3.  The veteran's thoracic spine disorder does not present an 
exceptional or unusual disability picture.



CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 20 percent for the residuals of a compression fracture of 
T6-T7, with degenerative changes and chronic pain, are not 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, and 4.71a, 
Diagnostic Codes 5285 and 5291 (2002).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
thoracic spine disorder.  38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
supplemental statement of the case (SSOC), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in January 
2001, the RO sent a letter to the veteran explaining the VCAA 
and asking him to submit certain information.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, all medical 
records identified by the veteran have been obtained.  The 
veteran has not identified any unobtained evidence that might 
aid his claim or that might be pertinent to his claim.  
Although a letter dated in January 2000 from A.J., D.O. 
indicates treatment received at that facility, the letter 
reports substantially as to the treatment provided and the 
disorders observed.  As a result, the underlying records 
would add little to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran VA examinations in 2001 and 2002.  
The VA examiner rendered opinions concerning the severity of 
the veteran's back condition.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's back disorder since he was last 
examined.  The Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.  See also 
VAOPGCPREC 11-95 (the duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B. Legal Analysis

The Board has reviewed all the evidence of record, with an 
emphasis on the most recent evidence, to include, but not 
limited to:  the veteran's contentions; his service medical 
records; reports of VA examinations conducted between 1999 
and 2002; records for VA outpatient treatment between 1999 
and 2002; private medical records from L.G., M.D. and M.W., 
M.D. dating from July 2000 to March 2001; lay statements 
dated from June 1999 to February 2002 (including the 
veteran's spouse's statement); and medical statements dated 
January 2000 to June 2001.  The Board will not discuss every 
piece of evidence in detail, but will summarize the evidence 
where appropriate with respect to the issue on appeal.

1. Increased schedular rating for thoracic spine disability

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A.. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
However, where an increased rating is at issue, as in this 
case, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The RO evaluated the veteran as 20 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5285-5291, with 10 percent 
being assigned for moderate to severe limitation of motion of 
the thoracic spine under Diagnostic Code 5291 and 10 percent 
being assigned for demonstrable deformity of the vertebral 
body under Diagnostic Code 5285.  Under Diagnostic Code 5285 
for residuals of fracture of vertebra, a 100 percent 
disability rating is warranted where there is cord 
involvement and the claimant is bedridden or requires long 
leg braces.  A 60 percent disability rating is warranted 
where there is no cord involvement and there is abnormal 
mobility requiring a neck brace (jury mast).  In other cases, 
the residuals are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  Under Diagnostic Code 5291, 
either moderate or severe limitation of the thoracic (dorsal) 
spine motion warrants a 10 percent disability rating, and 
there is no higher rating schedular rating available for 
limitation of motion.  Slight limitation of motion warrants a 
zero percent disability rating.  

Regarding the rating for limitation of motion, because the 
veteran is already receiving the maximum possible rating 
under the code, a rating in excess of 10 percent is not 
warranted.  While the Board considered whether a higher 
rating was warranted on the basis of functional loss due to 
pain, weakness, fatigability, or incoordination under 38 
C.F.R. §§ 4.40 and 4.45, no such higher rating is possible in 
this case where the veteran is already receiving the maximum 
rating for limitation of motion of the thoracic spine.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  This 
is so even when it is conceded that the veteran's problems 
with pain are tantamount to severe limitation of motion.  
Therefore, because functional loss is already being 
compensated, and because the veteran is receiving the maximum 
schedular evaluation, an increased disability rating based on 
functional loss is not available.

The veteran claims that he should receive a separate rating 
for degenerative joint disease of the thoracic spine.  
Interestingly, while there is some evidence of record showing 
diagnoses of degenerative arthritis (most notably in the 
August 2002 VA examination report), there is also a medical 
opinion disavowing any connection between the arthritis and 
the compression fracture.  Regardless, since degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
involved (see 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2002)), and the veteran's service-connected disability is 
already evaluated, in part, based on limitation of thoracic 
spine motion, he cannot receive a separate disability rating 
due to arthritis.  See 38 C.F.R. § 4.14 (2002).  

With respect to the applicability of a higher rating under 
Diagnostic Code 5285, the Board finds that such a higher 
rating is not warranted in this case because there is no 
evidence showing abnormal mobility requiring a neck brace or 
cord involvement, being bedridden or requiring long leg 
braces.  In other words, although the veteran clearly 
suffered fracture of thoracic spine vertebra, the only 
residual of that fracture that can be compensated under 
Diagnostic Code 5285 is the resulting deformity.  He does 
have kyphosis of the thoracic spine.  Consequently, a higher 
evaluation is not available under Diagnostic Code 5285.

The Board has considered whether a higher evaluation could be 
awarded under Diagnostic Codes 5293 (Intervertebral Disc 
Syndrome) and Diagnostic Code 5288 (Ankylosis).  However, in 
the absence of evidence of a diagnosis of either 
intervertebral disc syndrome or ankylosis, the Board finds an 
evaluation under these codes is not available.  The Board 
notes that the rating criteria under Diagnostic Code 5293 
were recently amended as of September 23, 2002, see 67 Fed. 
Reg. 54345-54349 (August 22, 2002), but since the veteran's 
service-connected back condition could not properly be 
evaluated under that code, it is not necessary to provide him 
notice of the regulatory changes.  Consequently, the Board 
finds that the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected thoracic spine condition. 

Although the Board sympathizes with the veteran's 
difficulties due to his thoracic spine disorder, the Board is 
constrained to abide by VA regulations.  The Secretary has 
determined that the maximum disability rating for limitation 
of motion of the thoracic spine is 10 percent, and this 
evaluation encompasses a level of compensation for persistent 
symptoms due to this disorder, any functional loss that would 
result from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  The same 
must be said for the maximum of an additional 10 percent to 
be assigned to vertebral deformity resulting from prior 
spinal fracture.  Without findings such as ankylosis of the 
thoracic spine, the requirement that he wear a neck brace or 
leg braces, or that he is bedridden due to the vertebral 
fracture, he simply is not entitled to a schedular disability 
rating higher than 20 percent.  The veteran does not meet 
these criteria, and there is no reasonable doubt on this 
matter that could be resolved in his favor.

2.  Extraschedular evaluation for thoracic spine disorder

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
thoracic spine disorder has been raised by, among other 
things, his contentions expressed in the November 2000 
substantive appeal, to the effect that he was forced to 
retire because of his back and should be rated at 100 
percent.  As noted above, the veteran is receiving the 
maximum schedular evaluation under Diagnostic Codes 5285 and 
5291, yet he asserts that he is entitled to an increased 
rating.  A claim of entitlement to an extraschedular 
evaluation is implicit in his claim for an increase in such a 
circumstance. 

VA regulations establish disability ratings that are intended 
to compensate a veteran for the average impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155.  In exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

Here, the RO expressly considered whether an extraschedular 
rating is appropriate for the veteran's thoracic spine 
disorder in the June 2000 rating decision.  The RO provided 
notice to the veteran of the legal requirements for an 
extraschedular rating in the SOC.  While the Board does not 
have the authority to grant an extraschedular evaluation in 
the first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The schedular evaluations for back disorders are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for a back disorder where specific 
objective criteria are met, such as ankylosis or disc disease 
or residuals of vertebra fracture where the claimant is 
bedridden or uses leg braces or a neck brace.  The veteran 
does not meet the schedular criteria for a higher disability 
rating, nor does the veteran have an "exceptional or 
unusual" disability.  In this regard, the Board observes 
that the evidence does not show any recent periods of 
hospitalization for the thoracic spine problem and only a 
modest number of outpatient treatment visits over the past 
years many of which were oriented towards obtaining pain 
medication.  

The Board is aware that the file contains two letters from 
physicians indicating that the veteran is totally disabled, 
but neither of these letters focuses specifically on the 
service-connected thoracic spine problem.  The letters 
commented on other medical conditions that the veteran has.  
Furthermore, while the veteran contends that he was forced to 
retire early from the Kentucky Department of Transportation 
because his back problems prevented him from performing his 
duties there, the employer submitted a VA Form 21-4192 
indicating that the veteran simply retired.  Significantly, 
the veteran's application for increased compensation based on 
unemployability does not indicate that he left his job due to 
his disability.  Likewise, it does not indicate that he 
received or expects to receive disability retirement or 
workers' compensation benefits.  It does indicate that he has 
not tried to obtain employment since he became too disabled 
to work in November 1988.  Thus, although his co-workers may 
have felt that he quit his job because he was unable to 
perform the duties due to his back problems, the evidence of 
record, taken as a whole, does not suggest his service-
connected thoracic spine disability markedly interfered with 
his employment in any way that is unusual or exceptional, 
such that it is not contemplated by the schedular criteria.  
On this point, it bears noting that his symptoms consist of 
limitation of motion and painful motion, along with vertebral 
deformity, symptoms for which the Diagnostic Codes provide an 
evaluation.  In other words, he does not have any symptoms 
from his thoracic spine disorder that are unusual or 
different from those addressed by the schedular criteria. 

The Board therefore agrees with the RO's conclusion that 
referral for extraschedular consideration is not warranted in 
this case.  In the absence of any evidence that reflects that 
this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, 
referral for consideration of an extraschedular rating is not 
in order.



















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating higher than 20 percent for 
residuals of a fracture at T6-T7 with degenerative arthritis 
and chronic pain, to include entitlement to an extraschedular 
evaluation, is denied.



		
	M.L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

